DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
Information Disclosure Statement
On the IDS submitted 08/31/2022, the Taiwanese Notice of Opinion was not considered by examiner since it is not in the English language, as is required in US 37 CFR 1.98. The remainder of the IDS was considered by the examiner.
Allowable Subject Matter
Claim33, 35-36 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance.
	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein at least one of the light attenuator or color conversion layer is conductive and acts as the microdevice electrode…and reflecting the light back through a light distribution structure with a reflector extending along sides of the light distribution structure, wherein the reflector is at an acute angle to the substrate for reflecting the light out through the top layer or bottom layer of the light distribution structure” including the remaining limitations.
	Claims 35-36 and 38 are allowable, at least, because of their dependencies on claim 33.
Examiner Note: Menkara (US Patent No. 96,44817) in figure 3 (for example) shows an acute angle reflector reflecting light back to the substrate but neither the conversion layer (302) or the reflective layer (308) are disclosed as the microdevice electrode as claimed and could find no motivation to do so. 
Similarly, Rossi et al (US PG Pub. No. 2017/0047487) in figure 4B shows acute angle reflection layers (208, ¶ [0037]) with no mention of the color conversion layer (20), the attenuator (204) or the reflector (208) as being used as an electrode. The LED (16) is on a circuit board (18) which typically has traces contacting electrodes on the bottom of the LED. Furthermore, neither a color filter or a color conversion layer (20) is on the light output surface (22) of the micro device (200a). Rossi discloses in paragraph [0052] using a neutral density filter, which is not a color filter since it doesn’t change the colors only the intensities.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879